Exhibit 10.13

December 31, 2008

Eliseo Oreste Salinas, MD, MSc

Re:    First Amendment to the Letter Agreement

Dear Dr. Salinas:

This letter (this “First Amendment”) will amend that certain letter agreement
dated February 28, 2008, between Adolor Corporation (the “Company”) and you (the
“Letter Agreement”), a copy of the Letter Agreement is appended to this letter
as Exhibit A.

In order that any deferred compensation to which you may become entitled under
the Agreement not be subject to tax under Section 409A of the Internal Revenue
Code (“Section 409A”), the Company has agreed to amend the Agreement as set
forth below. Accordingly, this First Amendment will amend the Agreement as
follows (any capitalized terms which are not defined herein shall have the
meaning provided in the Agreement):

1.      A new Section shall be added to the Agreement, which shall read in its
entirety as follows:

“Compliance With Law.

Notwithstanding any other provision of this Agreement, if (i) you become
entitled to receive payments or benefits under this Agreement as a result of
your separation from service, (ii) you are a ‘specified employee’ within the
meaning of Section 409A and the regulations issued thereunder for the period in
which the payment or benefits would otherwise commence, and (iii) such payment
or benefit would be subject to tax under Section 409A(a)(1)(B) if the payment or
benefit is paid within six months of your separation from service, then such
payment or benefit required under this Agreement shall be delayed for a period
of six (6) months after your separation from service, as required by
Section 409A. The accumulated postponed amount shall be paid in a lump sum
payment within ten (10) days after the end of the six (6) month period. If you
die during the postponement period prior to payment of the postponed amount, the
amounts withheld on account of Section 409A shall be paid to your personal
representative within sixty (60) days after the date of death. The determination
of ‘specified employees’ shall be made by the Compensation Committee of the
Board of Directors of the Company in accordance with Section 409A and the
regulations issued thereunder.



--------------------------------------------------------------------------------

Your Agreement is intended to comply with the requirements of Section 409A, and
shall in all respects be administered in accordance with Section 409A.
Notwithstanding anything in the Agreement to the contrary, distributions may
only be made under the Agreement upon an event and in a manner permitted by
Section 409A or an applicable exemption. All payments to be made upon your
termination of employment under this Agreement may only be made upon a
‘separation from service’ under Section 409A. For purposes of Section 409A, the
right to a series of payments under this Agreement shall be treated as a right
to a series of separate payments.”

2.      Except as expressly modified hereby, the Letter Agreement shall remain
in full force and effect.

[Signature page follows]



--------------------------------------------------------------------------------

Please indicate your agreement with the terms and conditions of this First
Amendment by signing one copy of this letter and returning it to my attention.

Very truly yours,

 

/s/ MICHAEL R. DOUGHERTY

Michael R. Dougherty President & Chief Executive Officer

ACKNOWLEDGED AND AGREED:

 

By:  

/s/ ELISEO ORESTE SALINAS

  Eliseo Oreste Salinas, MD, MSc